Case 5:19-cv-00705-EEF-MLH Document 19 Filed 09/15/20 Page 1 of 1 PageID #: 97




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

RICHARD DICKSON #589943                          CIVIL ACTION NO. 19-cv-705 SEC P

VERSUS                                           JUDGE ELIZABETH E. FOOTE

JAMES M LEBLANC ET AL                            MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, no written objections

having been filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that this civil action be dismissed without prejudice for failure to

prosecute.

                                                                15th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

of September, 2020.

                                             _________________________________
                                                   ELIZABETH E. FOOTE
                                              UNITED STATES DISTRICT JUDGE
